Citation Nr: 0428115	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  94-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the Administrative Decision in March 1979 wherein 
the RO determined the character of the appellant's discharge 
constituted a bar to Department of Veterans Affairs (VA) 
benefits other than provided under chapter 17, title 38, 
United States Code became final.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA benefits other than 
provided under chapter 17, title 38, United States Code.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant was released from the November 1960 to 
September 1964 period of military service under other than 
honorable conditions.  The service department in June 1977 
upgraded the discharge to under honorable conditions under 
the Department of Defense (DOD) Special Discharge Review 
Program.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicaco, Illinois.  During the 
appeal period, the VARO in Reno, Nevada assumed jurisdiction 
of the case and transferred it to the Board. 

The record shows that the veteran appealed the February 1997 
Board decision to the United States Court of Veterans Appeals 
(now known as the United States Court of Appeals for Veterans 
Claims and hereafter referred to as the CAVC).  The CAVC 
affirmed the BVA decision.  D'Amico v. West, 12 Vet. App. 264 
(1999), en banc denied, 12 Vet. App. 357 (1999).  The United 
States Court of Appeals for the Federal Circuit (CAFC) 
vacated and remanded the CAVC decision.  D'Amico v. West, 209 
F.3d 1322 (Fed. Cir. 2000).  Thereafter, in April 2001, 
pursuant to the order of the CAFC, the CAVC vacated the 
February 1997 BVA decision and remanded the case to the Board 
for another decision.  D'Amico v. Principi, 14 Vet. App. 321 
(2001).

The Board advised appellant's counsel by letter dated in 
September 2001 of the opportunity to submit additional 
evidence and argument in support of the appeal.  The attorney 
responded in April 2002.  In July 2002 the Board undertook 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  In May 2003 the Board remanded the case to 
the RO in response to the holding in Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
wherein the CAFC invalidated the recodified 38 C.F.R. § 
19.9(a)(2).  The case was recently returned to the Board for 
appellate consideration.


The Board has retained the appeal issues essentially as they 
were characterized in its February 1997 decision.  The stated 
questions posed by the CAFC as supplemented by the CAVC in 
its 2001 decision are expressly or implicitly included in the 
previously adjudicated issues.  

Finally, the question of the appellant's entitlement to 
benefits under chapter 17, title 38 United States Code, has 
not as yet been adjudicated.  It is reasonably raised from 
the argument on appeal, the veteran's presentation at a VA 
hospital in the late 1960's and the claim filed in 1992.  
More recently the CAFC recognized the issue in its order.  
Thus the adjudication of this issue initially at the RO would 
address the CAFC's specific inquiries regarding the duty to 
assist in processing a disability benefits claim, and whether 
the appellant is entitled to some medical benefits under the 
1979 administrative decision.  The Board will note that an 
express holding of the March 1979 administrative decision was 
that the character of discharge was free of any condition 
that would bar entitlement to health care under chapter 17 as 
provided for in 38 C.F.R. § 3.360.  The representative in 
August 2003 noted there had not been a finally adjudicated 
claim for compensation or pension although the appellant's 
claim could include health care benefits that would not be 
barred if entitlement were otherwise shown, that is whether 
any claimed disability of the left shoulder was incurred in 
military service line of duty.


FINDINGS OF FACT

1.  The application for loan guaranty benefits in 1977 
constituted a claim for VA benefits.

2.  The RO, in an administrative decision in March 1979, 
denied entitlement to VA benefits, exclusive of benefits 
under chapter 17, title 38, United State Code; the appellant 
was properly notified of the determination, and he did not 
initiate a timely appeal seeking appellate review of the 
character of discharge determination.

3.  Additional evidence submitted since the March 1979 RO 
administrative decision does not bear directly or 
substantially upon the issue at hand and is essentially 
duplicative or cumulative; it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the final March 1979 administrative 
decision, is not new and material and the claim of 
entitlement to VA benefits exclusive of benefits under 
chapter 17, title 38, United States Code is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 3.159, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The claims file includes a VA request for record data on the 
appellant in July 1966 noting that a claim was pending.  
There was an exchange of beneficiary information in July 1966 
from a VA hospital noting the appellant had multiple 
dislocations of the left shoulder joint.  VA received a 
service department "Administration Proceeding" that 
reportedly was classified.  A VA administrative decision in 
September 1966 found the appellant received an undesirable 
discharge due to frequent involvement of a discreditable 
nature with military authorities.  It was noted that his 
discharge was considered to have been under other than 
honorable conditions.  It was noted in the decision that the 
appellant was a VA hospital patient.

In the decision, it was noted that in March 1961 the 
appellant's mother was aware of his unauthorized absence 
since mid March and then the next month that he was dropped 
from the rolls as a deserter.  

According to the report the trial by special court martial in 
June 1961 removed the mark of desertion but convicted him of 
unauthorized absence on one day in March 1961.  Reportedly in 
January 1964 the appellant stated, in essence, that he 
desired to leave military service.  The adjudicator's 
recommendation to characterize the appellant's discharge in 
September 1964 as having been under dishonorable conditions 
per section 3.12 was approved.  The information was then 
directed to the VA hospital where he had been a patient.  

The RO late in 1977 received a DD Form 214 MC showing that 
the appellant's discharge was upgraded pursuant to the DOD 
Special Discharge Review Program to "UNDER HONORABLE 
CONDITIONS," and that his character of service prior to the 
upgrade had been "UNDESIRABLE."  

There was a letter from the Department of the Navy dated in 
September 1977 advising the appellant of the discharge 
upgrade under the DOD program.  Enclosed with the letter was 
a DD From 214 MC (general discharge certificate) reflecting a 
discharge under honorable conditions.  The letter advised him 
that VA had the authority to determine any benefit 
entitlement.  This fact was also brought to his attention in 
a VA letter dated in November 1977 that advised him of new 
uniform standards for discharge review (PL 95-126) that the 
respective service department would apply before VA would 
review the matter.  The VA RO in Los Angeles, California sent 
the appellant a letter at his [redacted], California address in 
late 1977 to advise him that action was pending in his claim, 
but it did not request any further information on his part.  

VA records show a general information request form, VA Form 
3232, dated in November 1977 seeking an endorsement on the 
matter of whether the appellant's discharge was a bar to loan 
guaranty benefits.  The request was initiated from the VA 
loan guaranty processing section at the Los Angeles VA RO and 
the Chicago VARO received it in June 1978.  On the form it 
was noted that the veteran's discharge was a bar to loan 
guaranty benefits.  His address in [redacted], California was 
written on the form.  

A letter dated in June 1978 from the Department of the Navy 
to the appellant advised him that the Naval Discharge Review 
Board as required by Public Law 95-126 made a preliminary 
determination that the appellant would not qualify for 
upgrading under the new uniform standards for discharge 
review.  He was advised that the preliminary determination 
would become final in June 1978 unless he requested a 
personal appearance or a second review.  The letter also 
advised him that he may be ineligible for VA benefits.  

He was provided a form to request further review and to 
submit with any additional information.  He was also provided 
information about PL 95-126.  Other records of the military 
review indicate he did not respond and the preliminary 
determination became final.  A DD From 215 MC dated in June 
1978 indicated that the appellant's discharge was reviewed 
under Pub. L. 95-126, and that a determination was made that 
the characterization of service was warranted by the DOD 
Special Discharge Review Program in April 1977.

A VA letter in July 1978 to the appellant at a [redacted], 
California address noted he had applied for loan guaranty 
benefits based upon military service and that such 
entitlement was contingent upon review of the upgraded 
discharge by the military and VA.  He was advised that an 
unfavorable discharge review decision would result in the 
denial of the benefit he sought and possibly other VA 
benefits.  He was provided a copy of section 3.12 (38 C.F.R. 
§ 3.12) and advised of representation and hearing rights.  A 
second letter in November 1978 to the same address once again 
offered him the opportunity to submit evidence, outlined 
specific unauthorized absences in service and sought his 
reasons for the unauthorized absences.  He was provided with 
three copies of a VA Form 21-4138.

Additionally, VA received records of the appellant's 
discharge proceedings in November 1978.  Those records 
included statements by his comrades and superiors that 
described periods of unauthorized leave and other misconduct.  
There was also a report of a psychiatric evaluation that 
determined he was not clinically anxious and that he there 
was no evidence of any personality or emotional condition 
that would lessen his ability to adjust to the military.  

It was the medical opinion that a discharge issued should be 
on the basis of military and disciplinary behavior rather 
than on a psychiatric basis. 

In November 1978 the veteran provided a written statement 
(three copies, individually handwritten on a VA Form 21-4138) 
that gave a [redacted], Illinois address.  In essence, he stated 
that his parents were divorced and that he joined the 
military in order help his mother financially.  He reported 
that he found his mother to be experiencing financial and 
emotional hardship upon visiting home after basic training 
and on subsequent occasions, and that he decided to get a job 
to help her.  He further indicated that the period of 
absences from the military without proper authorization where 
those periods during which he was working at home.  He said 
that he asked for a hardship discharge from the military but 
that he was recommended for an undesirable discharge because 
of the periods of unauthorized leave.

The VA administrative decision in March 1979 determined that 
he had compelling circumstances regarding the periods of 
unauthorized absence but not for his other acts that were 
enumerated in the decision.  It was found that those acts 
exclusive of the unauthorized absence were violations of the 
military justice code on at least four occasions.  The 
decision noted his overall character of service and mental 
competence as determined through evaluation.  It was 
determined the enumerated acts other than the unauthorized 
absence were willful and persistent misconduct within the 
meaning of the pertinent section of 3.12.  

The administrative decision determined that the character of 
the appellant's discharge from service was under dishonorable 
conditions and as such it constituted a bar to VA benefits, 
exclusive of benefits under chapter 17, title 38, United 
States Code for any disability found to be service-connected.  
The RO advised him of the determination in an April 1979 
letter.  This was sent to the [redacted], Illinois address he 
provided in the November 1978 written statement in support of 
his claim.  He was advised of his appeal rights and provided 
with two forms to request a service department review of the 
character of discharge determination.




In May 1992 the appellant filed an application for VA 
compensation or pension for a dislocated left shoulder.  On 
the form he indicated he had never filed a claim for any 
benefit with VA.  VA asked him to provide documentation 
regarding his separation from military service.  He responded 
with copies of the DD Form 214 for his original and upgraded 
discharge.  

The RO in August 1992 advised him by letter that it was 
determined his discharge in 1964 constituted a bar to VA 
benefits and that he was notified of the decision in April 
1979.  He was advised that the decision became final when he 
did not appeal it.  The RO accepted his August 1992 
correspondence as a notice of disagreement wherein he 
asserted that he never received the April 1979 notice letter 
and thus never had an opportunity to appeal the decision.  
The statement of the case outlined the chronology that led to 
the 1979 decision and discussed timeliness.  

The appellant's February 1993 letter in part asserted that he 
felt he had ample "good time" to warrant an honorable 
discharge and that he believed for nearly 30 years that he 
had until VA recently informed him otherwise.  He asserted 
that he never received notice of the administrative decision 
or the "denial of second review". 

The appellant also submitted a statement in May 1993 in which 
he described his childhood and indicated his unauthorized 
absences during the military were the result of his remaining 
home to help his mother who was in emotional and financial 
distress. Specifically, he indicated his father was 
physically abusive and that he had to move back and forth 
between Chicago and California after his parent's divorced.  

He also indicated that he came home after basic training to 
find a vacant house and his mother and sister pulling a wagon 
with belongings, and that he had no other choice at that time 
but to remain with them.  He also asserted that he settled 
down, went overseas and maintained a good record, was 
promoted and had no further problems.  

The appellant asserted the upgraded discharge he submitted in 
1992 was new and material evidence to support his claim.  He 
wrote to VA early in 1993 and in congressional correspondence 
that he was not notified of the "change" in his discharge, 
as he had received an "updated" discharge to honorable from 
the military.  He stated that he had assumed for 28 years 
that he had an honorable discharge.  He wrote in his appeal 
later in 1993 of his recollections of military service.  He 
recalled that after he received a court martial he settled 
down, went overseas, maintained a good record, was promoted 
and had no further problems.  Later, in 1995 correspondence 
he again stated he was not notified of the VA determination 
in 1979 and that he should be eligible for benefits based on 
the "honorable discharge" he was given.

The appellant's attorney submitted a number of exhibits in 
April 2002 that were for the most part duplicates of records 
considered at the time of the 1979 VA administrate decision.  
The exhibits also included extracts of military separation 
regulations, AF 136-3208 and AR 635-200.  The attorney 
asserted that it was incorrect for VA to characterize the 
appellant's service as dishonorable and that the 
determination was not in accord with the intent of PL 95-126.  
The attorney also asserted that the appellant's discharge 
should have been characterized as a hardship discharge.  

In August 2003 the veteran's attorney argued that the VA 
interpretation of the statutory term "new and material 
evidence" in the amended version of 38 C.F.R. § 3.156 was 
invalid as it did not give effect to the intent of Congress 
in the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

The attorney argued that the April 1979 letter was deficient 
in that it did not include a statement of appeal rights or 
mention them and that it was sent to the wrong address.  In 
addition, the representative raises various objections to the 
RO supplemental statement of the case that was issued 
following the May 2003 Board remand.  


Criteria

"Claim"-"Application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1978).

"Notice" means written notice sent to a claimant or payee 
at his or her latest address of record.  38 C.F.R. § 3.1(q) 
(1978).

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1 (d) 
(1978).

(a) If the former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable. (38 U.S.C. 
101(2)). A discharge under honorable conditions is binding on 
the Department of Veterans Affairs as to character of 
discharge.

(b) A discharge or release from service under one of the 
conditions specified in this section is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release or unless otherwise specifically provided (38 U.S.C. 
5303(b)).

(c) Benefits are not payable where the former service member 
was discharged or released under one of the following 
conditions: (1) As a conscientious objector who refused to 
perform military duty, wear the uniform, or comply with 
lawful order of competent military authorities. (2) By reason 
of the sentence of a general court-martial. (3) Resignation 
by an officer for the good of the service. (4) As a deserter. 
(5) As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release. See Sec. 3.7(b). (6) By reason of a 
discharge under other than honorable conditions issued as a 
result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days. 
This bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence. This bar applies to any person awarded 
an honorable or general discharge prior to October 8, 1977, 
under one of the programs listed in paragraph (h) of this 
section, and to any person who prior to October 8, 1977, had 
not otherwise established basic eligibility to receive 
Department of Veterans Affairs benefits. 

The term established basic eligibility to receive Department 
of Veterans Affairs benefits means either a Department of 
Veterans Affairs determination that an other than honorable 
discharge was issued under conditions other than 
dishonorable, or an upgraded honorable or general discharge 
issued prior to October 8, 1977, under criteria other than 
those prescribed by one of the programs listed in paragraph 
(h) of this section. However, if a person was discharged or 
released by reason of the sentence of a general court-
martial, only a finding of insanity (paragraph (b) of this 
section) or a decision of a board of correction of records 
established under 10 U.S.C. 1552 can establish basic 
eligibility to receive Department of Veterans Affairs 
benefits. The following factors will be considered in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence.

(i) Length and character of service exclusive of the period 
of prolonged AWOL. Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.

(ii) Reasons for going AWOL. Reasons which are entitled to be 
given consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties. The reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level and judgmental 
maturity. Consideration should be given to how the situation 
appeared to the person himself or herself, and not how the 
adjudicator might have reacted. Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.


(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL. Compelling 
circumstances could occur as a matter of law if the absence 
could not validly be charged as, or lead to a conviction of, 
an offense under the Uniform Code of Military Justice. For 
purposes of this paragraph the defense must go directly to 
the substantive issue of absence rather than to procedures, 
technicalities or formalities.

(d) A discharge or release because of one of the offenses 
specified in this paragraph is considered to have been issued 
under dishonorable conditions. (1) Acceptance of an 
undesirable discharge to escape trial by general court-
martial. (2) Mutiny or spying. (3) An offense involving moral 
turpitude. This includes, generally, conviction of a felony. 
(4) Willful and persistent misconduct. This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct. A discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious. (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty. Examples of homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty include child molestation, homosexual prostitution, 
homosexual acts or conduct accompanied by assault or 
coercion, and homosexual acts or conduct taking place between 
service members of disparate rank, grade, or status when a 
service member has taken advantage of his or her superior 
rank, grade, or status.

(e) An honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
established under authority of 10 U.S.C. 1552 is final and 
conclusive on the Department of Veterans Affairs. The action 
of the board sets aside any prior bar to benefits imposed 
under paragraph (c) or (d) of this section.


(f) An honorable or general discharge issued prior to October 
8, 1977, under authority other than that listed in paragraphs 
(h) (1), (2) and (3) of this section by a discharge review 
board established under 10 U.S.C. 1553 set aside any bar to 
benefits imposed under paragraph (c) or (d) of this section 
except the bar contained in paragraph (c)(2) of this section.

(g) An honorable or general discharge issued on or after 
October 8, 1977, by a discharge review board established 
under 10 U.S.C. 1553, sets aside a bar to benefits imposed 
under paragraph (d), but not paragraph (c), of this section 
provided that: (1) The discharge is upgraded as a result of 
an individual case review; (2) The discharge is upgraded 
under uniform published standards and procedures that 
generally apply to all persons administratively discharged or 
released from active military, naval or air service under 
conditions other than honorable; and (3) Such standards are 
consistent with historical standards for 
determining honorable service and do not contain any 
provision for automatically granting or denying an upgraded 
discharge.

(h) Unless a discharge review board established under 10 
U.S.C. 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: (1) The President's directive of 
January 19, 1977, implementing Presidential Proclamation 4313 
of September 16, 1974; or (2) The Department of Defense's 
special discharge review program effective April 5, 1977; or 
(3) Any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or 
released from active military service under other than 
honorable conditions. (Authority: 38 U.S.C. 5303 (e))

(i) No overpayments shall be created as a result of payments 
made after October 8, 1977, based on an upgraded honorable or 
general discharge issued under one of the programs listed in 
paragraph (h) of this section which would not be awarded 
under the standards set forth in paragraph (g) of this 
section. 

Accounts in payment status on or after October 8, 1977, shall 
be terminated the end of the month in which it is determined 
that the original other than honorable discharge was not 
issued under conditions other than dishonorable following 
notice from the appropriate discharge review board that the 
discharge would not have been upgraded under the standards 
set forth in paragraph (g) of this section, or April 7, 1978, 
whichever is the earliest. Accounts in suspense (either 
before or after October 8, 1977) shall be terminated on the 
date of last payment or April 7, 1978, whichever is the 
earliest.

(j) No overpayment shall be created as a result of payments 
made after October 8, 1977, in cases in which the bar 
contained in paragraph (c)(6) of this section is for 
application. Accounts in payment status on or after October 
8, 1977, shall be terminated at the end of the month in which 
it is determined that compelling circumstances do not exist, 
or April 7, 1978, whichever is the earliest. Accounts in 
suspense (either before or after October 8, 1977) shall be 
terminated on the date of last payment, or April 7, 1978, 
whichever is the earliest.

(k) Uncharacterized separations. Where enlisted personnel are 
administratively separated from service on the basis of 
proceedings initiated on or after October 1, 1982, the 
separation may be classified as one of the three categories 
of administrative separation that do not require 
characterization of service by the military department 
concerned. In such cases conditions of discharge will be 
determined by the VA as follows: (1) Entry level separation. 
Uncharacterized administrative separations of this type shall 
be considered under conditions other than dishonorable. (2) 
Void enlistment or induction. Uncharacterized administrative 
separations of this type shall be reviewed based on facts and 
circumstances surrounding separation, with reference to the 
provisions of Sec. 3.14 of this part, to determine whether 
separation was under conditions other than dishonorable. (3) 
Dropped from the rolls. Uncharacterized administrative 
separations of this type shall be reviewed based on facts and 
circumstances surrounding separation to determine whether 
separation was under conditions other than dishonorable.  
38 C.F.R. § 3.12.  

Finality of decisions. (a) A decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all field offices of the Department 
of Veterans Affairs as to conclusions based on the evidence 
on file at the time VA issues written notification in 
accordance with 38 U.S.C. 5104. A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in Sec. 3.105 of this part.

(b) Current determinations of line of duty, character of 
discharge, relationship, dependency, domestic relations 
questions, homicide, and findings of fact of death or 
presumptions of death made in accordance with existing 
instructions, and by application of the same criteria and 
based on the same facts, by either an Adjudication activity 
or an Insurance activity are binding one upon the other in 
the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.104.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

(a) In the case of a decision by the Secretary under section 
511 of this title affecting the provision of benefits to a 
claimant, the Secretary shall, on a timely basis, provide to 
the claimant (and to the claimant's representative) notice of 
such decision. The notice shall include an explanation of the 
procedure for obtaining review of the decision. (b) In any 
case where the Secretary denies a benefit sought, the notice 
required by subsection (a) shall also include (1) a statement 
of the reasons for the decision, and (2) a summary of the 
evidence considered by the Secretary. 38 U.S.C.A. § 5104, 
added Pub. L. 101-237, title I, Sec. 115(a)(1), Dec. 18, 
1989, 103 Stat. 2065, Sec. 3004; renumbered Sec. 5104, Pub. 
L. 102-40, title IV, Sec. 402(b)(1), May 7, 1991, 105 Stat. 
238.


Service-connected health-care eligibility of certain persons 
administratively discharged under other than honorable 
condition. (a) General. The health-care and related benefits 
authorized by chapter 17 of title 38 U.S.C. shall be provided 
to certain former service persons with administrative 
discharges under other than honorable conditions for any 
disability incurred or aggravated during active military, 
naval, or air service in line of duty.

(b) Discharge categorization. With certain exceptions such 
benefits shall be furnished for any disability incurred or 
aggravated during a period of service terminated by a 
discharge under other than honorable conditions. 
Specifically, they may not be furnished for any disability 
incurred or aggravated during a period of service terminated 
by a bad conduct discharge or when one of the bars listed in 
Sec. 3.12(c) applies.

(c) Eligibility criteria. In making determinations of health-
care eligibility the same criteria will be used as is now 
applicable to determinations of service incurrence and in 
line of duty when there is no character of discharge bar.  
38 C.F.R. § 3.360.

When the RO denies a claim and it becomes final, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302. 

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it 

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  

This change in the law is not applicable in this case because 
the veteran's claim not filed after August 29, 2001, the 
effective date of the amendment.  The application to reopen 
was filed in early 1992.  66 Fed. Reg. 45,620, 45,629 (August 
29, 2001).

(a) Statement of policy. Every claimant has the right to 
written notice of the decision made on his or her claim, the 
right to a hearing, and the right of representation. 
Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government. The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part 3.
(b) The right to notice--(1) General. Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief. Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen the character 
of discharge determination has been properly undertaken.  

The Board has given consideration to whether the requirements 
of the VCAA have been fulfilled with respect to the 
application to reopen the claim.  First, the application to 
reopen in 1992 appeared substantially complete on its face.  
The veteran has clearly identified the disability in question 
and the benefit sought.  Further, he referenced the bases for 
the claim that he was seeking compensation; therefore the 
character of discharge determination was a crucial element.  

Second, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The appellant has been advised 
of the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the August 1992 notice, the February 
1993 statement of the case, and the April 1993 May 1995 and 
July 2003 supplemental statements of the case.  The Board 
letters in December 2002 and January 2003 clearly explained 
VCAA notice and duty to assist provisions.  Thus VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The appellant's 
attorney submitted additional evidence in response to the 
VCAA notice letter.  The content of the VCAA notice was 
comprehensive and directed to the relevant evidentiary 
considerations in this matter.  

There is no indication that there is any other probative 
evidence available that has not been obtained.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the appellant's 
attorney has objected to the VCAA treatment afforded in the 
recent supplemental statement of the case, there is no 
argument regarding prejudice to the appellant.

In summary, the requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to his case.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Accordingly, the Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA notice was consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) in that it did: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

This was furnished through RO correspondence and Board 
correspondence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a).  Any defect with 
respect to the VCAA notice requirement or its timing was 
harmless error for the reasons specified above.  See 
38 U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 
3d 1369 (Fed. Cir. 2004) (There is no implicit exemption for 
the notice requirements contained in 38 U.S.C. § 5103(a) from 
the general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant in view of the extensive contemporaneous 
information in the record.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

In addition, the representative did not expressly object on 
the basis of perceived or actual prejudice to any method of 
notice or assistance in connection with the application to 
reopen but did provide additional argument and evidence.  In 
addition, the representative has not raised any VCAA based 
substantive argument since the supplemental statement of the 
case in 2003.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).  See also Janssen v. Principi, 15 Vet. App. 370, 377 
(2001) citing Williams v. Principi, 15 Vet. App. 189 
(2001)Williams (Shirley) v. Principi, 15 Vet. App. 189, 199 
(2001) (en banc); Tellex v. Principi, 15 Vet. App. 233, 240 
(2001), and Maxson v. Principi, 15 Vet. App. 241, 242 (2001) 
(per curiam order), holdings that permitted waivers of 
consideration of the VCAA on appeal noting that in Tellex, 
and Maxson, a failure on the part of the represented parties 
to raise it was sufficient.  

In other words there is no beneficiality argument made 
through the listing of deficiencies in the supplemental 
statement of the case.  None of the arguments regarding the 
completeness or reasoning assert any prejudice to the 
appellant resulted.  The appellant's attorney crafted 
arguments he intended to make on appeal, the deficiencies in 
the recent SSOC notwithstanding.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


Finality of the March 1979 VA Administrative Decision

The Board will first address the questions of whether there 
had been a claim filed in 1979 for finality to attach to and 
is so whether that decision became final before turning to 
the question of whether new and material evidence had been 
submitted.  The CAVC in its 2001 decision stated that the 
principal question was whether the appellant actually applied 
for loan guaranty or medical benefits in the late 1970's for 
there to have been a claim to which a decision could attach 
for purposes of finality.  

The relevant law provides that a specific claim in the form 
prescribed by the VA Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary.  38 U.S.C.A. § 5101(a)).  

In the definition section of the regulations the Secretary 
has defined "claim" and "application" (which the statute does 
not define) as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The 
Secretary has adopted a form providing specified information 
that must be filed as a formal claim to obtain benefits. See 
38 C.F.R. §§ 3.152, 3.153.  

The VA regulation for informal claims, 38 C.F.R. § 3.155, 
provides in part that any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant or duly authorized 
representative, may be considered an informal claim.  It must 
identify the benefit sought and upon receipt, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of the informal claim.

Thus to be considered a "claim" or "application" for 
benefits, the claim, whether "formal" or "informal," must be 
"in writing."  The applicant must eventually file a form 
providing specified information that the Secretary has 
adopted, which constitutes the formal claim.  

However, any communication or action, indicating an intent to 
apply for a benefit may be considered an informal claim.  
This does not accept oral communications as informal claims.  
See the discussion in Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999).  The VA regulations broadly define "benefit" as 
any payment, service, commodity, function, or status, 
entitlement to which is determined under laws administered by 
the VA pertaining to veterans and their dependents and 
survivors.  Schroeder v. West, 212 F.3d 1265, 1269 (Fed. Cir. 
2000). 

Thus, the Board concludes that the loan guaranty action 
constituted an informal claim for a VA benefit that triggered 
the review of the appellant's character of discharge as that 
was a relevant consideration for the benefit sought.  The RO 
then initiated a service department review that was completed 
in mid 1978.  The November 1977 letter to the appellant 
advised him that the review would be undertaken and the 
military department did so under Pub. L. 95-126 but the 
determination was not favorable.  Thus the information 
provided to the appellant in the April 1978 letter was 
correct since the VA had initiated the review late in 1977.  

VA regulations provide that a finally adjudicated claim 
includes an informal application that is "disallowed".  See 
38 C.F.R. § 3.160.  Thus the informal application is a claim 
to which a final adjudication may attach.  So on the initial 
question the Board concludes that there was a claim filed in 
1977 and that the character of discharge determination was 
material to that claim.  Thus finality could attach to that 
determination.  

Regarding the proper mailing of notice of the March 1979 
administrative determination and its content, based on the 
presumption of regularity afforded government actions, it is 
presumed that the RO properly mailed a copy of the decision 
and enclosures to the claimant in 1979.  However, the 
presumption may be rebutted by clear evidence to the 
contrary.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Once the presumption of regularity is rebutted, the burden 
shifts to the Secretary to establish that the appellant 
actually received notice.  See Ashley v. Derwinski, 2 Vet. 
App. 307, 309 (1992). 

In this case, the VA RO mailed a letter in April 1979 with 
enclosures, notifying the appellant of the decision regarding 
his application.  The letter advised him of options to pursue 
through the military and indicated that several forms were 
enclosed for that purpose.  The appellant does argue that 
this letter was improperly mailed.  However, the argument 
does not have factual support to rebut any presumption that 
the veteran was properly mailed notice and appeal 
information.  

Based on the presumption of regularity, it is presumed that 
the RO properly discharged its responsibilities and attached 
the necessary information and other forms mentioned to the 
letter sent to the appellant. The appellant has the burden of 
proof to demonstrate by clear evidence to the contrary that 
the RO did not.  Contrary to the attorney's assertion, there 
was comment in the letter directing the appellant to an 
enclosed notice of he did not agree with the decision.  

It is well settled that there is a presumption of regularity 
of the administrative process absent clear evidence to the 
contrary. Warfield v. Gober, 10 Vet. App. 483, 486 (1997); YT 
v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  However if the appellant submits 
clear evidence to the effect that VA's 'regular' mailing 
practices are not followed or are not regular, the Secretary 
is no longer entitled to the benefit of the presumption."  
Then the burden shifts to the Secretary to show that the 
document was mailed to the appellant. Warfield, 10 Vet. App. 
at 486 (emphasis added); see also Rosler v. Derwinski, 1 Vet. 
App. 241, 242 (1991).   See Crain v. Principi, 17 Vet. App. 
182, 189 (2003) regarding the rebuttal of the presumption of 
administrative regularity.  

Although the appellant cites to the holding in Crain, the 
facts here are easily distinguished and support a different 
outcome.  For example, the veteran provided the [redacted], 
Illinois address on three documents he mailed to the RO in 
1978.  The RO notice letter was mailed to the [redacted], 
Illinois address he provided and included the correct zip 
code.  As for the [redacted], California address, a careful 
examination of the record would alleviate the attorney's 
confusion as there is clearly evidence of contact with the 
Los Angeles VARO that maintained this address.  

In addition, the military correspondence in 1978 also had 
this address for the appellant.  Moreover, it cannot be 
overlooked that the RO mailed letters to the [redacted], 
California address in 1978 and the appellant's evidentiary 
submission in late 1978 appeared to be in response to the 
invitation to submit evidence contained in the November 1978 
letter.  He submitted three copies of a VA Form 21-4138 and 
the RO had mailed him three copes of the form.  Thus it is 
reasonable to conclude that he received the correspondence 
mailed to the [redacted], California address. 
Here the facts would clearly support invoking the presumption 
of administrative regularity.

It is well established that evidence of nonreceipt by either 
the veteran or the veteran's representative standing alone, 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  
Warfield, 10 Vet. App. at 486.  

Thus, the recent argument and letters to VA in 1992 regarding 
nonreceipt do not serve to rebut any presumption of 
regularity with respect to whether VA properly mailed notice 
and appeal information to the appellant in April 1979.  The 
appellant has also failed to submit clear evidence that VA 
procedures were not followed.  The April 1979 VA letter 
stated that various forms were enclosed although no list of 
forms appeared at the end of the letter.

The statement from the appellant or his attorney's argument 
may raise questions but it does not rise to the level of 
"clear evidence to the contrary."  See Warfield, supra.  What 
the appellant has not submitted to support this aspect of the 
claim is evidence from other sources recounting experiences 
with VA practices and procedures that could serve as clear 
evidence to the contrary required to rebut the presumption of 
administrative regularity. See for example Ashley, 2 Vet. 
App. at 66.  

Therefore, the Board finds that the appellant has not 
presented clear evidence to the contrary to rebut the 
presumption that the VA properly notified him in 1979 of the 
adverse administrative determination and of his appeal 
rights.   


New and Material Evidence

The March 1979 RO decision is final, and the appellant's 
claim regarding the character of discharge may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.156(a).  The new and 
material evidence standard is the appropriate standard in 
this case.  It is a relevant consideration to the extent that 
the appellant seeks service connection for compensation 
purposes, which was the stated basis for his attempt to 
reopen the claim.  

The Board has noted the carefully crafted argument that the 
current regulatory standard for new and material evidence is 
invalid.  However, this standard does not apply to this case 
since the application to reopen was filed well before the 
effective date of the VCAA prompted regulatory revision.  As 
such the argument though skillful has no application to this 
case.  And, even if the new standard for new and material 
evidence did apply, the Board is bound by the regulations in 
its decisions and as a result cannot declare a regulation 
invalid.  

Once a decision on a claim becomes final, an appellant is 
required to submit evidence that is new and material in order 
to reopen that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The CAVC has held that "new" evidence is not merely 
cumulative of other evidence of record, and that "material" 
evidence is relevant to and probative of the issues at hand 
and must be of sufficient weight or significance (assuming 
its credibility) that there is a reasonable possibility that 
the new evidence when viewed in the context of all the 
evidence, both new and old, would change the prior outcome.  
Evans, 9 Vet. App. at 283; Cox v. Brown, 5 Vet. App. 95 
(1993).  



In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Cox, 5 Vet. App. at 
98; Justus v. Principi, 3 Vet. App. 510, 513 (1992).  To 
warrant reopening a previously disallowed claim, the evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  Evans, 9 Vet. App. at 283.  
If the claim is reopened, then the VA shall readjudicate the 
claim based on a review of all of the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

The pertinent evidence submitted subsequent to the March 1979 
determination were duplicates of the appellant's DD 214 MC 
and DD 215.  The appellant also submitted a statement in May 
1993 in which he described a tumultuous childhood and 
indicated his unauthorized absences during the military were 
the result of his remaining home to help his mother who was 
in emotional and financial distress.  

Specifically, he indicated his father was physically abusive 
and that he had to move back and forth between Chicago and 
California after his parent's divorced.  He also indicated 
that he came home after basic training to find his a vacant 
house and his mother and sister pulling a wagon with 
belongings, and that he had no other choice at that time but 
to remain with them.

By March 1979 RO decision, compelling circumstances were 
found relative to the appellant's unauthorized leave, but it 
was determined that several other violations of the Uniform 
Code of Military Justice and the appellant's overall attitude 
while in service represented willful persistent misconduct.  
38 C.F.R. § 3.12(d).  It was determined that the appellant 
was barred from VA benefits, exclusive of benefits under 
38 U.S.C.A. ch. 17.  The evidence submitted subsequent the 
March 1979 is cumulative and repetitious of evidence 
previously considered by the RO.  As noted above, the DD 214 
MC and DD 215 MC are duplicates of previously considered 
evidence and are, therefore, not new evidence.  

Further, the appellant's May 1993 statement is cumulative.  
In that statement, he simply repeated essentially what he 
reported in a November 1978 statement, that he had a troubled 
childhood and that he was helping his family during the times 
of unauthorized absences from the military.  That evidence 
has already been considered by the RO and is, therefore, not 
new evidence.  

The only new evidence consists of recent Air Force and Army 
regulations regarding the characterization of final 
separations.  This evidence, and the argument that the 
appellant should have received a hardship discharge, are 
relevant to the service department review but not to VA.  
What is not submitted is any evidence relevant to the precise 
basis for the March 1979 determination of dishonorable 
service.  

Although the representative objects to this characterization 
of the appellant's service, the RO was simply applying the 
applicable regulation definition.  As shown in the 1979 
determination, VA found mitigating circumstances for his 
numerous periods of unauthorized absence but not other 
violations of the regulations.  The evidence that is not 
cumulative does not address the basis for the adverse 
determination in 1979.  In light of the foregoing, the Board 
finds that the evidence submitted after the March 1979 RO 
administrative determination is not new and material.  
Therefore, the claim is not reopened, and the March 1979 RO 
decision remains final.  


ORDER

The March 1979 RO administrative decision having become 
final, and the veteran, not having submitted new and material 
evidence to reopen a claim of entitlement to VA benefits, 
exclusive of benefits under 38 U.S.C.A. ch. 17, the appeal is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



